Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-29 are presented for examination.
Claims 1-27 were amended.
Claims 28 and 29 are new.
This is a Final Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 1-18 and 27 in view of 101 rejection, the rejection has been obviated due to current amendment to the claims.
With respect to 101 abstract idea in view of claims 1-5 and 7-29 have been maintained and further clarified in view of amendments to the claims as recited below.  Furthermore, in view of compact prosecution if claim 6 was incorporated into claim 1 and other independent claims were amended to recite all the limitations of claims 1 and 6 would obviated the abstract idea 101.



Claim Objections
Claims 8, 20-24 are objected to because of the following informalities:  
Claim 8 is objected for reciting “that in have” examiner believes in is a typographical error. Appropriate correction is needed.
claim 20 recites “wherein the selecting…” however its ambiguous, selecting what. Examiner believes the claim should be “selecting the training set comprises” as previously recited and now cancelled, as can be seen in claim 21..  Appropriate correction is required.
Claim 21-24 are objected to because of the following informalities:  Claims 21-24 recite “the training set” however examiner can’t find any antecedent basis for this limitation.  Appropriate correction is needed.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-26 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 18 and 27, specifically claim 1 recites "execute a search argument simulator configured to generate synthetic search arguments that seek the product in the on-line product catalog upon the product information or the historical interaction data stored in the memory and target information  identifying the product sought by the synthetic search arguments; monitor a response by the search engine to the synthetic search arguments… determine if the response to the search engine to the synthetic search argument includes the target information”. 
Claim 18 recites “ingesting data… determining relevant descriptors… creating compound descriptors… creating candidate synthetic search arguments… selecting a training set of synthetic search arguments…”. 
Claim 27 recites “a machine translation model generated by receiving synthetic search arguments and target information from a search argument simulator”

These limitations could be reasonably and practically performed by the human mind, for instance based on observing and evaluating data to produce a synthetic search argument and target information, and monitoring (observation) a response, determining if the response contains the target data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim 1 recites “the search argument simulator being operable to transmit the synthetic search argument to a search engine to train the search engine to respond to the synthetic search argument with the target information”, claim 18 recites “training the search engine using the training set of synthetic search arguments” and claim 27 recites “a search engine configured to respond to user input search argument, the search engine including a machine translation model, the synthetic search argument includes search arguments having similarities to historical search arguments by users” . At best, this limitation recites insignificant extra-solution data gathering, and manipulation with intent to display the result to the user. Independent claims, 1, 9 and Claim 16 further recite “a memory, catalog, apparatus, a search engine, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                The claims, 1, 18 and 27 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering and manipulation with intent to display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-5, 7-17 and 19-26 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “wherein the search argument simulator includes…” (claim 2), “wherein the synthetic search argument generator is configured to…” (claim 3), “wherein the synthetic search argument generator is configured to…” (claim 5), “wherein the synthetic search argument simulator includes a trainer…” (claim 6), “wherein the trainer is configured to select candidate synthetic search arguments…” (claim 7), “wherein the trainer is configured to select candidate synthetic search arguments…” (claim 8), “”wherein the trainer is configured to select candid synthetic search arguments…” (claim 9), “wherein the trainer is configured to select candidate synthetic search arguments that have vocabulary similarity to search arguments in a…” (claim 10), “wherein the trainer is configured to select candidate synthetic search arguments by natural language processing…” (claim 11), “a database containing information for use…” (claim 12), “wherein the attributes and values in the database are specifications of products…” (claim 13), “wherein the database contains user generated information…” (claim 14), “wherein the database contains user information…” (claim 15), The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application. “Wherein the evaluator is configured to monitor a response…” (claim 16), “wherein the evaluator is configured to monitor the response…” (claim 17), “wherein the synthetic search argument generator is operable to transmit the synthetic search arguments to the search engine to train the search engine to interpret the synthetic search arguments to identify the target information.” (claim 28), “compare an interpretation of the synthetic search arguments to the target information, and train the search engine to predict the target information when the interpretation of the synthetic search arguments does not match the target information.” (claim 29) dependent claims recite abstract idea of monitoring and making a judgement based on the monitoring, with additional elements that have generic recitation of “training a search engine” therefore do not overcome significantly add to the abstract idea.

Claims 18-26 are similar to claims 1-17, 28-29 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.
With respect to overcoming the abstract idea, examiner believes the combination of claim 1 and 6 would add significant additional elements to move the independent claim into a practical application.  Therefore, if all the independent claims were recited similar to the combination of claim 1 and 6 would overcome the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-29 rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2018/0121443) in view of Kozareva et al. (US 2017/0099249) further in view of Bhojwani et al.  (US 2020/0089800)

1. Bao teaches, A training apparatus for training a search engine, comprising:
a processor configured to:
execute a search argument simulator, the search argument simulator, when executed by the processor, configuring the processor to generate a synthetic search argument and target information (Fig 4: 502 – Map vector to each word or phrase in an information corpus (synthetic search argument) and Fig 4: 506 – teaches determining representative vector within each cluster group (target information), Bao), the search argument simulator being operable to transmit the synthetic search argument to the search engine (Fig 5: 400 – teaches receiving a query, determining similar rep vector to the query vector, determining similar vectors within the cluster, ranking and sending the ranked list of expanded words to the queryer, Bao) to train the search engine to respond to the synthetic search arguments with the target information identifying the product (search result, webpages) sought by the synthetic search argument (Fig 7, and Paragraphs 107-113 – teaches based on user selection and edits made due to the selection, the system learns in the next iterations, and ignores the non-selected vectors, wherein the vectors are generated based on current query, Bao); and
execute an evaluator, the evaluavator, when executed by the processor, configuring the processor to monitor a response by the search engine to the synthetic search arguments, the evaluator being configured to determine if the response by the search engine to the synthetic search argument includes the target information (Fig 7 teaches further training by the queryer of the search engine by selection Fig 7: 604, 616 and 620, Bao).
Bao does not explicitly teach or disclose,
a memory that stores information and historical interaction data of users with the search engine;
…product information of a product in an on-line product catalog; and
…that seek the product in the on-line product catalog based upon the product information or the historical interaction data stored in the memory. 
Kozareva teaches, a memory that stores information and historical interaction data of users with the search engine (Paragraph 83, 87, 106 & 7:704– providing query suggestion utilizing on search history database, Kozareva);
Bhojwani teaches, 
…product information of a product in an on-line product catalog (Paragraph 1 – teaches a catalog containing on-line products, Bhojwani); and
…that seek the product in the on-line product catalog based upon the product information or the historical interaction data stored in the memory (Paragraph 48 - teaches identifying unstructured data based on trained historical unstructured descriptions, Bhojwani).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Bao’s invention to incorporate the teaching of Kozareva as taught by Kozareva, and Bhojwani as taught by Bhojwani, because Bao, Kozareva and Bhojwani are in the same field of endeavor of query suggestion and machine learning system training.  This would allow Bao’s invention the ability to further enhance query suggestions to the user not only on ingested documents but personal profiles (Paragraph 3, Kozareva) and normalize a catalog containing online products for higher search quality (Abstract, Bhojwani).

2. The combination of Bao, Kozareva and Bhojwani teaches, The training apparatus as claimed in claim 1, wherein the search argument simulator includes a synthetic search argument generator and wherein the processor is further configured to execute the synthetic search argument generator, the search synthetic search argument generator, when executed by the processor, further configuring the processor to ingest data (Fig 5: 502, Paragraph 58 – ingesting documents, Bao) including the product information of the product in the on-line product catalog and the historical interaction data of users with the search engine (Paragraph 1 and 48, Bhojwani), to determine relevant descriptors (Paragraph 49 – teaches creating descriptors by tokenizer, POS tagger, semantic relationship identifiers and a syntactic relationship identifiers, vector assignor, Bao) of the product in the on-line product catalog (Abstract – object descriptions, Bhojwani), to create compound descriptors (Paragraphs 67-71 – teaches determining dependencies/relationships between entities and tokens, based on different techniques, Bao) of the product in the on-line product catalog (Paragraph 20 – identifying relationship based on product attributes, Bhojwani) and create candidate synthetic search arguments (Paragraphs 72 and 73 – teach creating the candidate synthetic search arguments (vectors) and clustering/ranking them, Bao) that seek the product in the on-line product catalog (Paragraph 1, Bhojwani).

3. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 2, wherein the synthetic search argument generator, when executed by the processor, further configures the processor to deconstruct the data into descriptors that include atomic units of meaning and to apply metadata to the descriptor (Paragraphs 66-67 – teaches a tagger and a tokenizer (descriptor) and annotating/categorizing the elements, Bao; Paragraph 16 – normalizing product structures, Bhojwani).

4. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 3, wherein the synthetic search argument generator, when executed by the processor, further configures the processor to assemble the descriptors into the compound descriptors based on authored relationships of descriptors and historical search arguments containing the compound descriptors (Fig 7: 604, 618,  Paragraphs 104, 111 & 112-  teaches that the vector which are based on descriptors and compound descriptors are not selected or not selected, results in a increase or decrease of the ranking of the vectors, which is utilized in next iteration of the ranking, Bao).

5. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 3, wherein the synthetic search argument generator, when executed by the processor, further configures the processor to create the candidate synthetic search arguments that seek the product in the on-line catalog using patterns of descriptors that are defined by the metadata applied to the descriptors (Paragraphs 72 & 86 – teaches POS tagger which is determine pattern/structure of a sentence or relationship of words and phrases, Bao; Fig 5:530 and 540, Paragraph 16 – teaches utlizing the normalized values associated with the products to search for the product descriptions, Bhowani).

6. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 1, wherein the search argument simulator includes a trainer, and wherein the processor is further configured to execute the trainer, the trainer when executed by the processor, further configuring the processor to create candidate synthetic search arguments that seek the product in the on-line product catalog, to select synthetic search arguments from the candidate synthetic search arguments that seeks the product in the on-line product catalog based on similarities to search arguments in a historical record of user input search arguments, and to provide the synthetic search arguments to the search engine to train the search engine to provide a response that includes target information identifying the product in the on-line product catalog sought by the synthetic search arguments  (Fig 7, and Paragraphs 107-113 – teaches based on user selection and edits made due to the selection, the system learns in the next iterations, and ignores the non-selected vectors, wherein the vectors are generated based on current query, Bao; Paragraphs 72 and 73 – teach creating the candidate synthetic search arguments (vectors) and clustering/ranking them, Bao; Paragraph 20 and 21 – teaches a ML software wherein the ML software is used for identifying attributes values of products and relationships between products and their attributes, Fig 4 in view of Fig 5: 530 and 540 – teaches storing and utilizing a online product catalog, Bhojwani).

7. The combination of Bao, Kozareva and Bhojwani teaches,, The training apparatus as claimed in claim 6, wherein the trainer, when executed by the processor, configures the processor to select the synthetic search arguments from the candidate synthetic search arguments that are identical to the search arguments in the historical record of user input search arguments (Paragraphs 72 and 73 – teach creating the candidate synthetic search arguments (vectors) and clustering/ranking them, Bao; Paragraphs 83, 84 & 87 – teaches history browsing and call records, historical popular query logs, search history to suggest search query input, Kozareva).

8. The combination of Bao, Kozareva and Bhojwani teaches, The training apparatus as claimed in claim 6, wherein the trainer, when executed by the processor, configures the processor to select the synthetic search arguments from the candidate synthetic search arguments that in have pattern similarity to the search arguments in the historical record of user input search arguments, pattern similarity being determined by identifying same pattern of attributes in the candidate synthetic search argument as in the search argument from the historical record of user input search argument (Abstract, Paragraphs 120 & 133, Figs 15 & Fig 19 – discloses determining patterns based on attribute).

9. The combination of Bao, Kozareva and Bhojwani teaches, The training apparatus as claimed in claim 6, wherein the trainer, when executed by the processor, configures the processor to select the synthetic search arguments from the candidate synthetic search arguments that are textually similar to the search arguments in the historical record of user input search arguments (paragraphs 81, 83, 84 & 87 – teaches suggestion similar query suggestions based on historical data (user logs), Kozareva), the textual similarity being determined by edit distances below a predetermined threshold as between the candidate synthetic search argument and the search argument from the historical record of user input search arguments (Paragraph 92 – teaches determining the relative similarity of corpus vectors within the most similar cluster relative to the query vector, further explaining that if the corpus vector and query vector are exactly the same, the similarity score of 100 is given, another way to say this would be the “edit distance is 0”, based on this illustration, in view of BRI, similarity score represent the amount of edits it would take to be similar to a candidate synthetic search argument).

10. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 6, wherein the trainer, when executed by the processor, configures the processor to select the synthetic search arguments from the candidate synthetic search arguments that have vocabulary similarity to search arguments in the historical record of user input search arguments, the vocabulary similarity being determined by comparing frequencies of descriptors used in the candidate synthetic search argument and the search argument from the historical record of user input search arguments (Paragraph 135 & 139 – discloses a question personal question pattern archive, determining a pattern, such as “how” pattern, would take in consideration the frequency of how, Kozareva; furthermore, Paragraph 71 teaches frequency of co-occurrence of neighboring words technique to determine a phrase, Bao, the combination of Boa and Kozareva – can be combined in a meaningful way to with the historical personal question pattern in the archive to achieve the desired results).

11. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 6, wherein the trainer, when executed by the processor, configures the processor to select the synthetic search arguments from the candidate synthetic search arguments by natural language processing, the natural language processing including selecting the synthetic search arguments base on length and complexities of the candidate synthetic search argument as compared to the search arguments in the historical record of user input search arguments (Paragraph 96 teaches comparing relative lengths, angles and other geometric properties of the query vectors to determine the similarity between the query vector and the corpus vector, Bao).

12. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 1, wherein the memory further stores a database containing information for use by the search argument simulator in generating the synthetic search arguments, the product information of the product in the on-line product catalog on which the search engine is trained (Paragraphs 1 and 48 – teaches training online product catalog items based on identifying unstructured data using historical unstructured descriptions, Bhowani) and the historical interaction data of  users with the search engine (Paragraph 14, fig 7 - teaches collecting and utilizing user engagement data of user interaction with a previously sent ranked list (i.e. historical data), Bao).

13. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 12, wherein the product information of the product in the online product in the database relates to a specification of the product in the on-line product catalog on which the search engine is to be trained using the sunthetic search arguments. (Paragraphs 2 and 3 – ingesting data to create dictionary such as from biological text corpus, Bao; Abstract, paragraphs 20-21 & 48 – teaches on-line product catalog training wherein the product data relates to a specification fo the product (product description) , Bhowani).

14. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 12, wherein the database contains user generated information including at least one of: an email from a user or a record of a telephone call from the user (Paragraphs 7 & 11 – teaches user generated data such as email & phone number, Kozareva), and wherein the search argument simulator, when executed by the processor, configures the processor to generate the synthetic search arguments that seek the product in the on-line product catalog (Paragraph 48 - teaches identifying unstructured data based on trained historical unstructured descriptions, Bhojwani) based upon the at least one of: the email from the user or the record of the telephone call from the user (Paragraphs 7 & 11 – teaches user generated data such as email & phone number, Kozareva); 

15. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 12, wherein the database contains user information including at least one of: identification of an industry in which a user works or information on a company for which the user works (Paragraph 77 – discusses user information such as behavior pattern from work place to home, and workday, Kozareva) and 
wherein the search argument simulator, when executed by the processor, configures the processor to generate the synthetic search arguments that seek the product in the on-line product catalog  (Paragraph 48 - teaches identifying unstructured data based on trained historical unstructured descriptions, Bhojwani based upon the at least one of: the identification of the industry in which the user works or the information on the company for which the user works (Paragraph 77 – discusses user information such as behavior pattern from work place to home, and workday, Kozareva)

16. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 1, wherein the evaluator, when executed by the processor, configures the processor to:
 monitor another response by the search engine to a user input search argument that seek the product in the on-line product catalog (Abstract, Bhowani); and trigger retraining of the search engine if the search engine fails to identify the product sought by the user input search argument (Fig 7: 604, 606, 614 and 618 – teaches dropping from the ranking of vectors based on “s” score wherein the products (vectors)  is below a threshold, Bao; Abstract, Bhowani).

17. The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 16, wherein the evaluator, when executed by the processor, configures to:
 monitor the other response by the search engine to the user input search argument that is not included in the set of synthetic search arguments, and trigger changes in the set of synthetic search engine arguments (Fig 7, and Paragraphs 111-113 – teaches based on user selection and edits made due to the selection, the system learns in the next iterations, Bao).

Claims 18 in combination with 19 and 26 are similar to claim 1 in combination with claim 2, hence rejected similarly.
Claim 20 is similar to claim 7 hence rejected similarly.
Claim 21 is similar to claim 8 hence rejected similarly.
Claim 22 is similar to claim 9 hence rejected similarly.
Claim 23 is similar to claim 10 hence rejected similarly.
Claim 24 is similar to claim 11 hence rejected similarly.
Claim 25 is similar to claim 17 hence rejected similarly.
Claim 27 is similar to claim 16 hence rejected similarly.

	28. 	The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 1, wherein the synthetic search argument generator is operable to transmit the synthetic search arguments to the search engine to train the search engine to interpret the synthetic search arguments to identify the target information  (Fig 4: 502 – Map vector to each word or phrase in an information corpus (synthetic search argument) and Fig 4: 506 – teaches determining representative vector within each cluster group (target information), Bao; Paragraphs 20-21 and 48  - teaches training unstructured data based on historical unstructured descriptions of products in a catalog, Bhowani).

29.	The combination of Bao, Kozareva and Bhowani teaches, The training apparatus as claimed in claim 28, wherein the search engine, when executed by the processor, further configures the processor to:
	compare an interpretation of the synthetic search arguments to the target information, and train the search engine to predict the target information when the interpretation of the synthetic search arguments does not match the target information (Paragraph 96 teaches comparing relative lengths, angles and other geometric properties of the query vectors to determine the similarity between the query vector and the corpus vector, Bao; Paragraph 25 – normalizing and matching search query input, Bhowani).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159